Citation Nr: 1417451	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-44 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) to schedule this requested hearing.


REMAND

In his October 2010 substantive appeal (on VA Form 9), the Veteran indicated he did not want a hearing, but in a more recent February 2012 statement he contrarily indicated he now does.  Moreover, even more recently, in February 2014, his representative filed a motion for the appeal to be remanded so the Veteran may be provided a videoconference hearing before the Board.  The Veteran has a right to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) and (e) (2013).  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand his claim to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2013).

Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran's videoconference hearing at the earliest opportunity.  Notify him of the date, time, and location of this hearing.  Put a copy of this notification letter in the claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



